Exhibit 10.20

 

WARRANT AGREEMENT

 

THIS WARRANT AGREEMENT (“Agreement”) dated as of October 4, 2017 is between
Black Ridge Acquisition Corp., a Delaware corporation, (“Company”), and
Continental Stock Transfer & Trust Company, a New York corporation (“Warrant
Agent”).

 

WHEREAS, the Company has received a binding commitment from Black Ridge Oil &
Gas, Inc., the Company’s sponsor (“Sponsor”), to purchase up to an aggregate of
445,000 units (each a “Unit”), each Unit comprised of one share of common stock
of the Company, par value $0.0001 per share (“Common Stock”), one right to
receive one-tenth of one share of Common Stock and one warrant, each warrant to
purchase one share of Common Stock for $11.50 per share, subject to adjustment
as described herein, and in connection therewith, will issue and deliver up to
an aggregate of 445,000 warrants (“Sponsor’s Warrants”) upon consummation of
such private placement; and

 

WHEREAS, the Company is engaged in a public offering (“Public Offering”) of
Units and, in connection therewith, has determined to issue and deliver (i) up
to 13,800,000 warrants (the “Public Warrants”), to the public investors and (ii)
600,000 warrants (underlying unit purchase options) to EarlyBirdCapital, Inc.
(“EBC”) and/or its designees (the “EBC Warrants”); and

 

WHEREAS, following consummation of the Public Offering, the Company may issue
additional warrants (“Post IPO Warrants” and together with the Sponsor’s
Warrants, Public Warrants and EBC Warrants, the “Warrants”) in connection with,
or following the consummation by the Company of, a Business Combination (defined
below); and

 

WHEREAS, the Company has filed with the Securities and Exchange Commission a
Registration Statement on Form S-1, No. 333-220516 (“Registration Statement”)
for the registration, under the Securities Act of 1933, as amended (“Act”), of,
among other securities, the Public Warrants and the EBC Warrants; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the Warrants; and

 

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants; and

 



 

 

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1.            Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent to act as agent for the Company for the Warrants, and the Warrant
Agent hereby accepts such appointment and agrees to perform the same in
accordance with the terms and conditions set forth in this Agreement.

 

2.            Warrants.

 

2.1.            Form of Warrant. Each Warrant shall be issued in registered form
only, shall be in substantially the form of Exhibit A hereto, the provisions of
which are incorporated herein and shall be signed by, or bear the facsimile
signature of, the Chairman of the Board of Directors or Chief Executive Officer
and Treasurer, Secretary or Assistant Secretary of the Company and shall bear a
facsimile of the Company’s seal. In the event the person whose facsimile
signature has been placed upon any Warrant shall have ceased to serve in the
capacity in which such person signed the Warrant before such Warrant is issued,
it may be issued with the same effect as if he or she had not ceased to be such
at the date of issuance.

 

2.2.            Uncertificated Warrants. Notwithstanding anything herein to the
contrary, any Warrant, or portion thereof, may be issued as part of, and be
represented by, a Unit, and any Warrant may be issued in uncertificated or
book-entry form through the Warrant Agent and/or the facilities of The
Depository Trust Company (the “Depositary”) or other book-entry depositary
system, in each case as determined by the Board of Directors of the Company or
by an authorized committee thereof. Any Warrant so issued shall have the same
terms, force and effect as a certificated Warrant that has been duly
countersigned by the Warrant Agent in accordance with the terms of this
Agreement.

 



2 

 

 

2.3.            Effect of Countersignature. Except with respect to
uncertificated Warrants as described above, unless and until countersigned by
the Warrant Agent pursuant to this Agreement, a Warrant shall be invalid and of
no effect and may not be exercised by the holder thereof.

 

2.4.            Registration.

 

    2.4.1.            Warrant Register. The Warrant Agent shall maintain books
(“Warrant Register”) for the registration of original issuance and the
registration of transfer of the Warrants. Upon the initial issuance of the
Warrants, the Warrant Agent shall issue and register the Warrants in the names
of the respective holders thereof in such denominations and otherwise in
accordance with instructions delivered to the Warrant Agent by the Company.

 

    2.4.2.            Registered Holder. Prior to due presentment for
registration of transfer of any Warrant, the Company and the Warrant Agent may
deem and treat the person in whose name such Warrant is then registered in the
Warrant Register (“registered holder”) as the absolute owner of such Warrant and
of each Warrant represented thereby (notwithstanding any notation of ownership
or other writing on the Warrant certificate made by anyone other than the
Company or the Warrant Agent), for the purpose of any exercise thereof, and for
all other purposes, and neither the Company nor the Warrant Agent shall be
affected by any notice to the contrary.

 

2.5.            Detachability of Warrants. The securities comprising the Units
will not be separately transferable until the 90th day following the date of the
prospectus or, if such 90th day is not on a day, other than Saturday, Sunday or
federal holiday, on which banks in New York City are generally open for normal
business (a “Business Day”), then on the immediately succeeding Business Day
following such date, or earlier with the consent of EBC, but in no event will
EBC allow separate trading of the securities comprising the Units until (i) the
Company has filed a Current Report on Form 8-K which includes an audited balance
sheet reflecting the receipt by the Company of the gross proceeds of the Public
Offering including the proceeds received by the Company from the exercise of the
underwriters’ over-allotment option in the Public Offering, if the
over-allotment option is exercised prior to the filing of the Form 8-K, and (ii)
the Company has issued a press release and has filed a Current Report on Form
8-K announcing when such separate trading shall begin (the “Detachment Date”).

 

2.6.            Sponsor’s Warrant Attributes. The Sponsor’s Warrants will be
issued in the same form as the Public Warrants but they (i) will not be
redeemable by the Company and (ii) may be exercised for cash or on a cashless
basis at the holder’s option, in either case as long as the Sponsor’s Warrants
are held by the Sponsor or its affiliates and permitted transferees (as
prescribed in Section 5.6 hereof). Once a Sponsor’s Warrant is transferred to a
holder other than an affiliate or permitted transferee, it shall be treated as a
Public Warrant hereunder for all purposes.

 



3 

 

 

2.7.            EBC Warrants. The EBC Warrants, when issued, shall have the same
terms and be in the same form as the Public Warrants. The provisions of this
Section 2.7 may not be modified, amended or deleted without the prior consent of
EBC.

 

2.8            Post IPO Warrants. The Post IPO Warrants, when and if issued,
shall have the same terms and be in the same form as the Public Warrants.

 

3.            Terms and Exercise of Warrants

 

3.1.            Warrant Price. Each whole Warrant shall, when countersigned by
the Warrant Agent, entitle the registered holder thereof, subject to the
provisions of such Warrant and of this Agreement, to purchase from the Company
the number of shares of Common Stock stated therein, at the price of $11.50 per
share, subject to the adjustments provided in Section 4 hereof and in the last
sentence of this Section 3.1. The term “Warrant Price” as used in this Agreement
refers to the price per share at which the shares of Common Stock may be
purchased at the time a Warrant is exercised. The Company in its sole discretion
may lower the Warrant Price at any time prior to the Expiration Date (as defined
below) for a period of not less than twenty (20) Business Days; provided, that
the Company shall provide at least twenty (20) days prior written notice of such
reduction to registered holders of the Warrants and, provided further that any
such reduction shall be applied consistently to all of the Warrants.

 

3.2.            Duration of Warrants. A Warrant may be exercised only during the
period commencing on the later of 30 days after the consummation by the Company
of a merger, share exchange, asset acquisition, stock purchase,
recapitalization, reorganization or other similar business combination with one
or more businesses or entities (“Business Combination”) (as described more fully
in the Registration Statement) or 12 months from the closing of the Public
Offering, and terminating at 5:00 p.m., New York City time on the earlier to
occur of (i) five years from the consummation of a Business Combination and (ii)
the Redemption Date as provided in Section 6.2 of this Agreement (“Expiration
Date”). The period of time from the date the Warrants will first become
exercisable until the expiration of the Warrants shall hereafter be referred to
as the “Exercise Period.” Except with respect to the right to receive the
Redemption Price (as set forth in Section 6 hereunder), each Warrant not
exercised on or before the Expiration Date shall become void, and all rights
thereunder and all rights in respect thereof under this Agreement shall cease at
the close of business on the Expiration Date. The Company in its sole discretion
may extend the duration of the Warrants by delaying the Expiration Date;
provided, however, that the Company will provide at least twenty (20) days prior
written notice of any such extension to registered holders and, provided further
that any such extension shall be applied consistently to all of the Warrants.

 



4 

 

 

3.3.          Exercise of Warrants.

 

 3.3.1.            Payment. Subject to the provisions of the Warrant and this
Agreement, a Warrant, when countersigned by the Warrant Agent, may be exercised
by the registered holder thereof by surrendering it, at the office of the
Warrant Agent, or at the office of its successor as Warrant Agent, in the
Borough of Manhattan, City and State of New York, with the subscription form, as
set forth in the Warrant, duly executed, and by paying in full the Warrant Price
for each share of Common Stock as to which the Warrant is exercised and any and
all applicable taxes due in connection with the exercise of the Warrant, as
follows:

 

 (a)            by good certified check or good bank draft payable to the order
of the Company (or as otherwise agreed to by the Company); or

 

 (b)            in the event of redemption pursuant to Section 6 hereof in which
the Company’s management has elected to force all holders of Warrants to
exercise such Warrants on a “cashless basis,” by surrendering the Warrants for
that number of shares of Common Stock equal to the quotient obtained by dividing
(x) the product of the number of shares of Common Stock underlying the Warrants,
multiplied by the difference between the Warrant Price and the “Fair Market
Value” (defined below) by (y) the Fair Market Value. Solely for purposes of this
Section 3.3.1(b), the “Fair Market Value” shall mean the average reported last
sale price of the Common Stock for the five (5) trading days ending on the third
trading day prior to the date on which the notice of redemption is sent to
holders of the Warrants pursuant to Section 6 hereof; or

 

 (c)            with respect to any Sponsor’s Warrants, so long as such
Sponsor’s Warrants are held by the Sponsor or its permitted transferees, by
surrendering such Sponsor’s Warrants for that number of shares of Common Stock
equal to the quotient obtained by dividing (x) the product of the number of
shares of Common Stock underlying the Warrants, multiplied by the difference
between the exercise price of the Warrants and the “Fair Market Value” by (y)
the Fair Market Value; provided, however, that no cashless exercise shall be
permitted unless the Fair Market Value is equal to or higher than the exercise
price. Solely for purposes of this Section 3.3.1(c), the “Fair Market Value”
shall mean the average reported last sale price of the Common Stock for the five
(5) trading days ending on the third trading day prior to the date of exercise;
or

 



5 

 

 

(d)                in the event the registration statement required by Section
7.4 hereof is not effective and current within ninety (90) days after the
closing of a Business Combination, by surrendering such Warrants for that number
of shares of Common Stock equal to the quotient obtained by dividing (x) the
product of the number of shares of Common Stock underlying the Warrants,
multiplied by the difference between the exercise price of the Warrants and the
“Fair Market Value” by (y) the Fair Market Value; provided, however, that no
cashless exercise shall be permitted unless the Fair Market Value is equal to or
higher than the exercise price. Solely for purposes of this Section 3.3.1(d),
the “Fair Market Value” shall mean the average reported last sale price of the
Common Stock for the five (5) trading days ending on the day prior to the date
of exercise.

 

 3.3.2.            Issuance of Certificates. As soon as practicable after the
exercise of any Warrant and the clearance of the funds in payment of the Warrant
Price (if any), the Company shall issue to the registered holder of such Warrant
a certificate or certificates for the number of shares of Common Stock to which
he, she or it is entitled, registered in such name or names as may be directed
by him, her or it, and if such Warrant shall not have been exercised in full, a
new countersigned Warrant for the number of shares as to which such Warrant
shall not have been exercised. Notwithstanding the foregoing, in no event will
the Company be required to net cash settle the Warrant exercise. No Warrant
shall be exercisable and the Company shall not be obligated to issue shares of
Common Stock upon exercise of a Warrant unless the Common Stock issuable upon
such Warrant exercise has been registered, qualified or deemed to be exempt
under the securities laws of the state of residence of the registered holder of
the Warrants. In the event that the condition in the immediately preceding
sentence is not satisfied with respect to a Warrant, the holder of such Warrant
shall not be entitled to exercise such Warrant and such Warrant may have no
value and expire worthless, in which case the purchaser of a Unit containing
such Public Warrants shall have paid the full purchase price for the Unit solely
for the shares of Common Stock underlying such Unit. Warrants may not be
exercised by, or securities issued to, any registered holder in any state in
which such exercise would be unlawful.

 



6 

 

 

3.3.3.            Valid Issuance. All shares of Common Stock issued upon the
proper exercise of a Warrant in conformity with this Agreement shall be validly
issued, fully paid and nonassessable.

 

3.3.4.            Date of Issuance. Each person in whose name any such
certificate for shares of Common Stock is issued shall for all purposes be
deemed to have become the holder of record of such shares on the date on which
the Warrant was surrendered and payment of the Warrant Price was made,
irrespective of the date of delivery of such certificate, except that, if the
date of such surrender and payment is a date when the share transfer books of
the Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
share transfer books are open.

 

3.3.5.            Maximum Percentage. A holder of a Warrant may notify the
Company in writing in the event it elects to be subject to the provisions
contained in this subsection 3.3.5; however, no holder of a Warrant shall be
subject to this subsection 3.3.5 unless he, she or it makes such election. If
the election is made by a holder, the Warrant Agent shall not effect the
exercise of the holder’s Warrant, and such holder shall not have the right to
exercise such Warrant, to the extent that after giving effect to such exercise,
such person (together with such person’s affiliates), to the Warrant Agent’s
actual knowledge, would beneficially own in excess of 9.8% (the “Maximum
Percentage”) of the shares of Common Stock outstanding immediately after giving
effect to such exercise. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by such person and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of the Warrant with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock that would be issuable
upon (x) exercise of the remaining, unexercised portion of the Warrant
beneficially owned by such person and its affiliates and (y) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). For purposes of the Warrant, in determining the number of
outstanding shares of Common Stock, the holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
annual report on Form 10-K, quarterly report on Form 10-Q, current report on
Form 8-K or other public filing with the Securities and Exchange Commission as
the case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or Continental Stock Transfer & Trust Company
setting forth the number of shares of Common Stock outstanding. For any reason
at any time, upon the written request of the holder of the Warrant, the Company
shall, within two (2) Business Days, confirm orally and in writing to such
holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of equity securities of the Company by the
holder and its affiliates since the date as of which such number of outstanding
shares of Common Stock was reported. By written notice to the Company, the
holder of a Warrant may from time to time increase or decrease the Maximum
Percentage applicable to such holder to any other percentage specified in such
notice; provided, however, that any such increase shall not be effective until
the sixty-first (61st) day after such notice is delivered to the Company.

 



7 

 

 

4.            Adjustments.

 

4.1.            Stock Dividends; Split Ups. If after the date hereof, the number
of outstanding shares of Common Stock is increased by a stock dividend payable
in shares of Common Stock, or by a split up of shares of Common Stock, or other
similar event, then, on the effective date of such stock dividend, split up or
similar event, the number of shares of Common Stock issuable on exercise of each
Warrant shall be increased in proportion to such increase in outstanding shares
of Common Stock.

 

4.2.            Aggregation of Shares. If after the date hereof, the number of
outstanding shares of Common Stock is decreased by a consolidation, combination,
reverse stock split or reclassification of shares of Common Stock or other
similar event, then, on the effective date of such consolidation, combination,
reverse stock split, reclassification or similar event, the number of shares of
Common Stock issuable on exercise of each Warrant shall be decreased in
proportion to such decrease in outstanding shares of Common Stock.

 

4.3            Extraordinary Dividends. If the Company, at any time while the
Warrants are outstanding and unexpired, shall pay a dividend or make a
distribution in cash, securities or other assets to the holders of the shares of
Common Stock or other shares of the Company’s capital stock into which the
Warrants are convertible (an “Extraordinary Dividend”), then the Warrant Price
shall be decreased, effective immediately after the effective date of such
Extraordinary Dividend, by the amount of cash and the fair market value (as
determined by the Company’s Board of Directors, in good faith) of any securities
or other assets paid on each share of Common Stock in respect of such
Extraordinary Dividend; provided, however, that none of the following shall be
deemed an Extraordinary Dividend for purposes of this provision: (a) any
adjustment described in subsection 4.1 above, (b) any cash dividends or cash
distributions which, when combined on a per share basis with all other cash
dividends and cash distributions paid on the Common Stock during the 365-day
period ending on the date of declaration of such dividend or distribution does
not exceed $0.50 (as adjusted to appropriately reflect any of the events
referred to in other subsections of this Section 4 and excluding cash dividends
or cash distributions that resulted in an adjustment to the Warrant Price or to
the number of shares of Common Stock issuable on exercise of each Warrant) but
only with respect to the amount of the aggregate cash dividends or cash
distributions equal to or less than $0.50, (c) any payment to satisfy the
conversion rights of the holders of the shares of Common Stock in connection
with a proposed initial Business Combination or (d) any payment in connection
with the Company’s liquidation and the distribution of its assets upon its
failure to consummate a Business Combination. Solely for purposes of
illustration, if the Company, at a time while the Warrants are outstanding and
unexpired, pays a cash dividend of $0.35 and previously paid an aggregate of
$0.40 of cash dividends and cash distributions on the Common Stock during the
365-day period ending on the date of declaration of such $0.35 dividend, then
the Warrant Price will be decreased, effectively immediately after the effective
date of such $0.35 dividend, by $0.25 (the absolute value of the difference
between $0.75 (the aggregate amount of all cash dividends and cash distributions
paid or made in such 365-day period, including such $0.35 dividend) and $0.50
(the greater of (x) $0.50 and (y) the aggregate amount of all cash dividends and
cash distributions paid or made in such 365-day period prior to such $0.35
dividend)).

 



8 

 

 

4.4            Adjustments in Exercise Price. Whenever the number of shares of
Common Stock purchasable upon the exercise of the Warrants is adjusted, as
provided in Sections 4.1 and 4.2 above, the Warrant Price shall be adjusted (to
the nearest cent) by multiplying such Warrant Price immediately prior to such
adjustment by a fraction (x) the numerator of which shall be the number of
shares of Common Stock purchasable upon the exercise of the Warrants immediately
prior to such adjustment, and (y) the denominator of which shall be the number
of shares of Common Stock so purchasable immediately thereafter.

 

4.5.            Replacement of Securities upon Reorganization, etc. In case of
any reclassification or reorganization of the outstanding shares of Common Stock
(other than a change covered by Section 4.1, 4.2 or 4.3 hereof or that solely
affects the par value of the Common Stock), or in the case of any merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
that does not result in any reclassification or reorganization of the
outstanding Common Stock), or in the case of any sale or conveyance to another
corporation or entity of the assets or other property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Warrant holders shall thereafter have the right to purchase and
receive, upon the basis and upon the terms and conditions specified in the
Warrants and in lieu of the shares of Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented thereby, the kind and amount of shares of stock or other securities
or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or transfer, that the Warrant holder would have received if such
Warrant holder had exercised his, her or its Warrant(s) immediately prior to
such event; and if any reclassification also results in a change in the Common
Stock covered by Section 4.1, 4.2 or 4.3, then such adjustment shall be made
pursuant to Sections 4.1, 4.2, 4.3, 4.4 and this Section 4.5. The provisions of
this Section 4.5 shall similarly apply to successive reclassifications,
reorganizations, mergers or consolidations, sales or other transfers.

 



9 

 

 

4.6.            Notices of Changes in Warrant. Upon every adjustment of the
Warrant Price or the number of shares issuable upon exercise of a Warrant, the
Company shall give written notice thereof to the Warrant Agent, which notice
shall state the Warrant Price resulting from such adjustment and the increase or
decrease, if any, in the number of shares purchasable at such price upon the
exercise of a Warrant, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based. Upon the
occurrence of any event specified in Sections 4.1, 4.2, 4.3, 4.4 or 4.5, then,
in any such event, the Company shall give written notice to each Warrant holder,
at the last address set forth for such holder in the Warrant Register, of the
record date or the effective date of the event. Failure to give such notice, or
any defect therein, shall not affect the legality or validity of such event.

 

4.7.            No Fractional Warrants or Shares. No fractional Warrants will be
issued hereunder. Additionally, notwithstanding any provision contained in this
Agreement to the contrary, the Company shall not issue fractional shares upon
exercise of Warrants. If, by reason of any adjustment made pursuant to this
Section 4, the holder of any Warrant would be entitled, upon the exercise of
such Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, round up to the nearest whole number of shares of Common
Stock to be issued to the Warrant holder.

 

4.8.            Form of Warrant. The form of Warrant need not be changed because
of any adjustment pursuant to this Section 4, and Warrants issued after such
adjustment may state the same Warrant Price and the same number of shares as is
stated in the Warrants initially issued pursuant to this Agreement. However, the
Company may at any time in its sole discretion make any change in the form of
Warrant that the Company may deem appropriate and that does not affect the
substance thereof, and any Warrant thereafter issued or countersigned, whether
in exchange or substitution for an outstanding Warrant or otherwise, may be in
the form as so changed.

 



10 

 

 

4.9             Other Events. In case any event shall occur affecting the
Company as to which none of the provisions of preceding subsections of this
Section 4 are strictly applicable, but which would require an adjustment to the
terms of the Warrants in order to (i) avoid an adverse impact on the Warrants
and (ii) effectuate the intent and purpose of this Section 4, then, in each such
case, the Company shall appoint a firm of independent public accountants,
investment banking or other appraisal firm of recognized national standing,
which shall give its opinion as to whether or not any adjustment to the rights
represented by the Warrants is necessary to effectuate the intent and purpose of
this Section 4 and, if they determine that an adjustment is necessary, the terms
of such adjustment. The Company shall adjust the terms of the Warrants in a
manner that is consistent with any adjustment recommended in such opinion.

 

5.            Transfer and Exchange of Warrants.

 

5.1.            Registration of Transfer. The Warrant Agent shall register the
transfer, from time to time, of any outstanding Warrant upon the Warrant
Register, upon surrender of such Warrant for transfer, properly endorsed with
signatures properly guaranteed and accompanied by appropriate instructions for
transfer. Upon any such transfer, a new Warrant representing an equal aggregate
number of Warrants shall be issued and the old Warrant shall be cancelled by the
Warrant Agent. The Warrants so cancelled shall be delivered by the Warrant Agent
to the Company from time to time upon request.

 

5.2.            Procedure for Surrender of Warrants. Warrants may be surrendered
to the Warrant Agent, together with a written request for exchange or transfer,
and thereupon the Warrant Agent shall issue in exchange therefor one or more new
Warrants as requested by the registered holder of the Warrants so surrendered,
representing an equal aggregate number of Warrants; provided, however, that in
the event that a Warrant surrendered for transfer bears a restrictive legend,
the Warrant Agent shall not cancel such Warrant and issue new Warrants in
exchange therefor until the Warrant Agent has received an opinion of counsel for
the Company stating that such transfer may be made and indicating whether the
new Warrants must also bear a restrictive legend.

 



11 

 

 

5.3.            Fractional Warrants. The Warrant Agent shall not be required to
effect any registration of transfer or exchange which will result in the
issuance of a warrant certificate for a fraction of a warrant.

 

5.4.            Service Charges. No service charge shall be made for any
exchange or registration of transfer of Warrants.

 

5.5.            Warrant Execution and Countersignature. The Warrant Agent is
hereby authorized to countersign and to deliver, in accordance with the terms of
this Agreement, the Warrants required to be issued pursuant to the provisions of
this Section 5, and the Company, whenever required by the Warrant Agent, will
supply the Warrant Agent with Warrants duly executed on behalf of the Company
for such purpose.

 

5.6.            Sponsor’s Warrants. The Warrant Agent shall not register any
transfer of Sponsor’s Warrants until after the consummation by the Company of an
initial Business Combination, except for transfers (i) to the Sponsor’s or the
Company’s officers, directors, employees, consultants or their affiliates, (ii)
to a holder’s officers, directors, employees or members upon the holder’s
liquidation, in each case if the holder is an entity, (iii) by bona fide gift to
a member of the holder’s immediate family or to a trust, the beneficiary of
which is the holder or a member of the holder’s immediate family for estate
planning purposes, (iv) by virtue of the laws of descent and distribution upon
death, (v) pursuant to a qualified domestic relations order, (vi) to the Company
for no value for cancellation in connection with the consummation of a Business
Combination or (vii) in connection with the consummation of a Business
Combination, by private sales at prices no greater than the price at which the
Sponsor’s Warrants were originally purchased, in each case (except for clause
(vi)) on the condition that prior to such registration for transfer, the Warrant
Agent shall be presented with written documentation pursuant to which each
transferee or the trustee or legal guardian for such transferee agrees to be
bound by the terms of the Founder Warrants Purchase Agreement and any other
applicable agreement the transferor is bound by.

 

5.7.            Transfers prior to Detachment. Prior to the Detachment Date, the
Public Warrants may be transferred or exchanged only together with the Unit in
which such Warrant is included, and only for the purpose of effecting, or in
conjunction with, a transfer or exchange of such Unit. Furthermore, each
transfer of a Unit on the register relating to such Units shall operate also to
transfer the Warrants included in such Unit. Notwithstanding the foregoing, the
provisions of this Section 5.7 shall have no effect on any transfer of Warrants
on or after the Detachment Date.

 



12 

 

 

6.            Redemption.

 

6.1.            Redemption. Subject to Section 6.4 hereof, not less than all of
the outstanding Warrants may be redeemed, at the option of the Company, at any
time during the Exercise Period (so long as there is a current registration
statement in effect with respect to the shares of Common Stock underlying the
Warrants), at the office of the Warrant Agent, upon the notice referred to in
Section 6.2, at the price of $0.01 per Warrant (“Redemption Price”), provided
that the last sales price of the Common Stock equals or exceeds $18.00 per share
(subject to adjustment in accordance with Section 4 hereof), on each of twenty
(20) trading days within any thirty (30) trading day period ending on the third
business day prior to the date on which notice of redemption is given.

 

6.2.            Date Fixed for, and Notice of, Redemption. In the event the
Company shall elect to redeem all of the Public Warrants, the Company shall fix
a date for the redemption (the “Redemption Date”). Notice of redemption shall be
mailed by first class mail, postage prepaid, by the Company not less than thirty
(30) days prior to the Redemption Date to the registered holders of the Warrants
to be redeemed at their last addresses as they shall appear on the registration
books. Any notice mailed in the manner herein provided shall be conclusively
presumed to have been duly given whether or not the registered holder received
such notice.

 

6.3.            Exercise After Notice of Redemption. The Public Warrants may be
exercised, for cash (or on a “cashless basis” in accordance with Section 3 of
this Agreement) at any time after notice of redemption shall have been given by
the Company pursuant to Section 6.2 hereof and prior to the Redemption Date. In
the event the Company determines to require all holders of Public Warrants to
exercise their Warrants on a “cashless basis” pursuant to Section 3.3.1(b), the
notice of redemption will contain the information necessary to calculate the
number of shares of Common Stock to be received upon exercise of the Warrants,
including the “Fair Market Value” in such case. On and after the Redemption
Date, the record holder of the Warrants shall have no further rights except to
receive, upon surrender of the Warrants, the Redemption Price.

 

6.4            Exclusion of Certain Warrants. The Company understands that the
redemption rights provided for by this Section 6 apply only to outstanding
Warrants. To the extent a person holds rights to purchase Warrants, such
purchase rights shall not be extinguished by redemption. However, once such
purchase rights are exercised, the Company may redeem the Warrants issued upon
such exercise provided that the criteria for redemption is met. Additionally,
the Company agrees that the redemption rights provided in this Section 6 shall
not apply to the Sponsor’s Warrants if at the time of the redemption such
Sponsor’s Warrants continue to be held by the Sponsor or its permitted
transferees. However, once such Sponsor’s Warrants are transferred (other than
to permitted transferees under Section 5.6), the Company may redeem the
Sponsor’s Warrants in the same manner as the Public Warrants. The provisions of
this Section 6.4 may not be modified, amended or deleted without the prior
written consent of EBC.

 



13 

 

 

7.            Other Provisions Relating to Rights of Holders of Warrants.

 

7.1.            No Rights as Stockholder. A Warrant does not entitle the
registered holder thereof to any of the rights of a stockholder of the Company,
including, without limitation, the right to receive dividends, or other
distributions, exercise any preemptive rights to vote or to consent or to
receive notice as stockholders in respect of the meetings of stockholders or the
election of directors of the Company or any other matter.

 

7.2.            Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant
is lost, stolen, mutilated, or destroyed, the Company and the Warrant Agent may
on such terms as to indemnity or otherwise as they may in their discretion
impose (which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination, tenor, and date as the
Warrant so lost, stolen, mutilated, or destroyed. Any such new Warrant shall
constitute a substitute contractual obligation of the Company, whether or not
the allegedly lost, stolen, mutilated, or destroyed Warrant shall be at any time
enforceable by anyone.

 

7.3.            Reservation of Shares of Common Stock. The Company shall at all
times reserve and keep available a number of its authorized but unissued shares
of Common Stock that will be sufficient to permit the exercise in full of all
outstanding Warrants issued pursuant to this Agreement.

 

7.4.            Registration of Shares of Common Stock. The Company agrees that
as soon as practicable after the closing of its initial Business Combination, it
shall use its best efforts to file with the Securities and Exchange Commission a
registration statement for the registration, under the Act, of the shares of
Common Stock issuable upon exercise of the Warrants, and it shall use its best
efforts to take such action as is necessary to register or qualify for sale, in
those states in which the Warrants were initially offered by the Company and in
those states where holders of Warrants then reside, the shares of Common Stock
issuable upon exercise of the Warrants, to the extent an exemption is not
available. The Company will use its best efforts to cause the same to become
effective and to maintain the effectiveness of such registration statement until
the expiration of the Warrants in accordance with the provisions of this
Agreement. If any such registration statement has not been declared effective by
the 90th day following the closing of the Business Combination, holders of the
Warrants shall have the right, during the period beginning on the 91st day after
the closing of the Business Combination and ending upon such registration
statement being declared effective by the Securities and Exchange Commission,
and during any other period when the Company shall fail to have maintained an
effective registration statement covering the shares of Common Stock issuable
upon exercise of the Warrants, to exercise such Warrants on a “cashless basis”
as determined in accordance with Section 3.3.1(d). The Company shall provide the
Warrant Agent with an opinion of counsel for the Company (which shall be an
outside law firm with securities law experience) stating that (i) the exercise
of the Warrants on a cashless basis in accordance with this Section 7.4 is not
required to be registered under the Act and (ii) the shares of Common Stock
issued upon such exercise will be freely tradable under U.S. federal securities
laws by anyone who is not an affiliate (as such term is defined in Rule 144
under the Act) of the Company and, accordingly, will not be required to bear a
restrictive legend. For the avoidance of any doubt, unless and until all of the
Warrants have been exercised on a cashless basis, the Company shall continue to
be obligated to comply with its registration obligations under the first three
sentences of this Section 7.4. The provisions of this Section 7.4 may not be
modified, amended or deleted without the prior written consent of EBC.

 



14 

 

 

8.            Concerning the Warrant Agent and Other Matters.

 

8.1.            Payment of Taxes. The Company will from time to time promptly
pay all taxes and charges that may be imposed upon the Company or the Warrant
Agent in respect of the issuance or delivery of shares of Common Stock upon the
exercise of Warrants, but the Company shall not be obligated to pay any transfer
taxes in respect of the Warrants or such shares.

 

8.2.            Resignation, Consolidation, or Merger of Warrant Agent.

 

    8.2.1.            Appointment of Successor Warrant Agent. The Warrant Agent,
or any successor to it hereafter appointed, may resign its duties and be
discharged from all further duties and liabilities hereunder after giving sixty
(60) days’ notice in writing to the Company. If the office of the Warrant Agent
becomes vacant by resignation or incapacity to act or otherwise, the Company
shall appoint in writing a successor Warrant Agent in place of the Warrant
Agent. If the Company shall fail to make such appointment within a period of
thirty (30) days after it has been notified in writing of such resignation or
incapacity by the Warrant Agent or by the holder of the Warrant (who shall, with
such notice, submit his Warrant for inspection by the Company), then the holder
of any Warrant may apply to the Supreme Court of the State of New York for the
County of New York for the appointment of a successor Warrant Agent at the
Company’s cost. Any successor Warrant Agent, whether appointed by the Company or
by such court, shall be a corporation organized and existing under the laws of
the State of New York, in good standing and having its principal office in the
Borough of Manhattan, City and State of New York, and authorized under such laws
to exercise corporate trust powers and subject to supervision or examination by
federal or state authority. After appointment, any successor Warrant Agent shall
be vested with all the authority, powers, rights, immunities, duties, and
obligations of its predecessor Warrant Agent with like effect as if originally
named as Warrant Agent hereunder, without any further act or deed; but if for
any reason it becomes necessary or appropriate, the predecessor Warrant Agent
shall execute and deliver, at the expense of the Company, an instrument
transferring to such successor Warrant Agent all the authority, powers, and
rights of such predecessor Warrant Agent hereunder; and upon request of any
successor Warrant Agent the Company shall make, execute, acknowledge, and
deliver any and all instruments in writing for more fully and effectually
vesting in and confirming to such successor Warrant Agent all such authority,
powers, rights, immunities, duties, and obligations.

 



15 

 

 

8.2.2.            Notice of Successor Warrant Agent. In the event a successor
Warrant Agent shall be appointed, the Company shall give notice thereof to the
predecessor Warrant Agent and the transfer agent for the shares of Common Stock
not later than the effective date of any such appointment.

 

8.2.3.            Merger or Consolidation of Warrant Agent. Any corporation into
which the Warrant Agent may be merged or with which it may be consolidated or
any corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Agreement
without any further act.

 

8.3.         Fees and Expenses of Warrant Agent.

 

8.3.1.            Remuneration. The Company agrees to pay the Warrant Agent
reasonable remuneration for its services as such Warrant Agent hereunder and
will reimburse the Warrant Agent upon demand for all expenditures that the
Warrant Agent may reasonably incur in the execution of its duties hereunder.

 

8.3.2.            Further Assurances. The Company agrees to perform, execute,
acknowledge, and deliver or cause to be performed, executed, acknowledged, and
delivered all such further and other acts, instruments, and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
of the provisions of this Agreement.

 



16 

 

 

8.4.          Liability of Warrant Agent.

 

8.4.1.            Reliance on Company Statement. Whenever in the performance of
its duties under this Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the Chief
Executive Officer or Chairman of the Board of Directors of the Company and
delivered to the Warrant Agent. The Warrant Agent may rely upon such statement
for any action taken or suffered in good faith by it pursuant to the provisions
of this Agreement.

 

8.4.2.            Indemnity. The Warrant Agent shall be liable hereunder only
for its own gross negligence, willful misconduct or bad faith. The Company
agrees to indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, costs and reasonable counsel fees, for
anything done or omitted by the Warrant Agent in the execution of this Agreement
except as a result of the Warrant Agent’s gross negligence, willful misconduct,
or bad faith.

 

8.4.3.            Exclusions. The Warrant Agent shall have no responsibility
with respect to the validity of this Agreement or with respect to the validity
or execution of any Warrant (except its countersignature thereof); nor shall it
be responsible for any breach by the Company of any covenant or condition
contained in this Agreement or in any Warrant; nor shall it be responsible to
make any adjustments required under the provisions of Section 4 hereof or
responsible for the manner, method, or amount of any such adjustment or the
ascertaining of the existence of facts that would require any such adjustment;
nor shall it by any act hereunder be deemed to make any representation or
warranty as to the authorization or reservation of any shares of Common Stock to
be issued pursuant to this Agreement or any Warrant or as to whether any shares
of Common Stock will, when issued, be valid and fully paid and nonassessable.

 

8.5.           Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth and among other things, shall account promptly to
the Company with respect to Warrants exercised and concurrently account for, and
pay to the Company, all monies received by the Warrant Agent for the purchase of
shares of Common Stock through the exercise of Warrants.

 



17 

 

 

9.            Miscellaneous Provisions.

 

9.1.            Successors. All the covenants and provisions of this Agreement
by or for the benefit of the Company or the Warrant Agent shall bind and inure
to the benefit of their respective successors and assigns.

 

9.2.            Notices. Any notice, statement or demand authorized by this
Agreement to be given or made by the Warrant Agent or by the holder of any
Warrant to or on the Company shall be sufficiently given when so delivered if by
hand or overnight delivery or if sent by certified mail or private courier
service within five (5) days after deposit of such notice, postage prepaid,
addressed (until another address is filed in writing by the Company with the
Warrant Agent), as follows:

 

Black Ridge Acquisition Corp.

c/o Black Ridge Oil & Gas, Inc.

110 North 5th Street, Suite 410

Minneapolis, Minnesota 55403

Attn:

 

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Warrant or by the Company to or on the Warrant Agent shall
be sufficiently given when so delivered if by hand or overnight delivery or if
sent by certified mail or private courier service within five days after deposit
of such notice, postage prepaid, addressed (until another address is filed in
writing by the Warrant Agent with the Company), as follows:

 

Continental Stock Transfer & Trust Company

1 State Street Plaza

New York, New York 10004

Attn: Compliance Department

 

with a copy in each case to:

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

 

and

 

Stinson Leonard Street LLP

150 South Fifth Street, Suite 2300

Minneapolis, MN 55402

Attn: Jill R. Radloff

 



18 

 

 

and

Greenberg Traurig, LLP

Met Life Building

200 Park Avenue

New York, New York 10166

Attn: Alan I. Annex, Esq.

 

and

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, New York 10017

Attn: David M. Nussbaum, Chairman

 

9.3.            Applicable Law. The validity, interpretation, and performance of
this Agreement and of the Warrants shall be governed in all respects by the laws
of the State of New York, without giving effect to conflicts of law principles
that would result in the application of the substantive laws of another
jurisdiction. The Company hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. The Company hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum. Any such process or summons to be served upon
the Company may be served by transmitting a copy thereof by registered or
certified mail, return receipt requested, postage prepaid, addressed to it at
the address set forth in Section 9.2 hereof. Such mailing shall be deemed
personal service and shall be legal and binding upon the Company in any action,
proceeding or claim.

 

9.4.            Persons Having Rights under this Agreement. Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the registered holders
of the Warrants and, for the purposes of Sections 2.7, 6.4, 7.4, 9.4 and 9.8
hereof, EBC, any right, remedy, or claim under or by reason of this Warrant
Agreement or of any covenant, condition, stipulation, promise, or agreement
hereof. EBC shall be deemed to be a third-party beneficiary of this Agreement
with respect to Sections 2.7, 6.4, 7.4, 9.4 and 9.8 hereof. All covenants,
conditions, stipulations, promises, and agreements contained in this Warrant
Agreement shall be for the sole and exclusive benefit of the parties hereto (and
EBC with respect to the Sections 2.7, 6.4, 7.4, 9.4 and 9.8 hereof) and their
successors and assigns and of the registered holders of the Warrants.

 



19 

 

 

9.5.            Examination of the Warrant Agreement. A copy of this Agreement
shall be available at all reasonable times at the office of the Warrant Agent in
the Borough of Manhattan, City and State of New York, for inspection by the
registered holder of any Warrant. The Warrant Agent may require any such holder
to submit his Warrant for inspection by it.

 

9.6.            Counterparts. This Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

9.7.            Effect of Headings. The section headings herein are for
convenience only and are not part of this Agreement and shall not affect the
interpretation thereof.

 

9.8            Amendments. This Agreement may be amended by the parties hereto
(and EBC, if required) without the consent of any registered holder for the
purpose of curing any ambiguity, or of curing, correcting or supplementing any
defective provision contained herein or adding or changing any other provisions
with respect to matters or questions arising under this Agreement as the parties
may deem necessary or desirable and that the parties deem shall not adversely
affect the interest of the registered holders. All other modifications or
amendments, including any amendment to increase the Warrant Price or shorten the
Exercise Period, shall require the written consent or vote of the registered
holders of (i) a majority of the then outstanding Public Warrants, Sponsor’s
Warrants and EBC Warrants if such modification or amendment is being undertaken
prior to, or in connection with, the consummation of a Business Combination or
(ii) a majority of the then outstanding Warrants if such modification or
amendment is being undertaken after the consummation of a Business Combination.
Notwithstanding the foregoing, the Company may lower the Warrant Price or extend
the duration of the Exercise Period pursuant to Sections 3.1 and 3.2,
respectively, without the consent of the registered holders.

 



20 

 

 

9.9            Trust Account Waiver. The Warrant Agent acknowledges and agrees
that it shall not make any claims or proceed against the trust account
established by the Company in connection with the Public Offering (as more fully
described in the Registration Statement) (“Trust Account”), including by way of
set-off, and shall not be entitled to any funds in the Trust Account under any
circumstance. In the event that the Warrant Agent has a claim against the
Company under this Agreement, the Warrant Agent will pursue such claim solely
against the Company and not against the property held in the Trust Account.

 

9.10             Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

[signature page follows]

 



21 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 



  BLACK RIDGE ACQUISITION CORP.         By: /s/ Ken DeCubellis       Name: Ken
DeCubellis       Title:   Chief Executive Officer         CONTINENTAL STOCK
TRANSFER & TRUST COMPANY         By: /s/ Kevin Jennings       Name: Kevin
Jennings       Title:   Vice President



 

22